Title: To George Washington from Joseph Mandrillon, 11 June 1784
From: Mandrillon, Joseph
To: Washington, George

 

Sir
Amsterdam 11th June 1784

The happy and illustrious qualities with which Heaven has favoured you, merit without doubt, the confidence and the Love of all your Fellow Citizens—you have fully gratified their Hope, you have Sir, even surpassed it, by drawing on your Country All the prosperity which she enjoys—Before you, Sir, we had never yet seen a Great Man Universally admired, commended, respected and enjoy his immortality whilst living: you were born Sir to offer this lovely and rare Instance to your Age.
Permit me, Sir, to Present you an Exemplar of my Remarks, and of my Enquiries concerning America—Recieve them with that Bounty, that Indulgence which Constitutes the primitive basis of your Conduct—Pardon me for having traced the Portrait of your Excellency in the 5th Chapter of the 2d part of the Spectator, it is Sir too fare short of the Model to gain me any Merit.
 My Friend Mr E. Brush Merchant of New-York judging of my Soul by his Own has conceived that he could not better demonstrate his attachment, than by making me a present of your Portrait richly ornamented He is not decieved, and I possess nothing Sir which to me is more precious. This Portrait shall be to my Family and myself an inalterable monument of My Friends attachment, and of Respect to your Person. I have the honor to be with the intimate Sentiment of Veneration which I have published Sir your Excellency’s very humble and very Obt Servant

Jh Mandrillon

